Kupferman, J. (concurring).
It is axiomatic that suspicion cannot substitute for probable cause, and I am therefore constrained to concur in sustaining the order of the Trial Judge.
I have heretofore expressed the frustration that the dissent delineates where technicalities are stretched to allow the obviously guilty to avoid due process; e. g., People v. Carter (39 A D 2d 537 [dissent]); People v. Evans (38 A D 2d 910 [concurring opn.]); People v. Sullivan (37 A D 2d 559, 562 [dissent], app. dsmd. 29 N Y 2d 937). Nonetheless, we must first maintain the foundation for our basic freedoms.